Lacey, J. The only question for us to decide in this case under the circumstances shown by the evidence is whether the appellee has a right to maintain this action for the recovery of the value of the improvements placed on the lots by the various grantees of Lane’s title, including those placed thereon by appellee. It is admitted by the counsel for appellee that his title is of such a character as to deprive him of the right to the appointment of commissioners to estimate the value of the permanent-improvements in the manner provided for in the Ejectment Act. That act provides as follows: “Every person who may hereafter be evicted from any land for which he can show a plain, clear and connected title in law or equity deduced from the record of some public office without actual notice of an adverse title,’’ etc.,, may have his valuable improvements estimated and secured to him as provided for in the act. This may be done by the appointment of commissioners to ascertain the value of such improvements and by the allowance of the same by the court as an adjunct to and continuation of the ejectment suit as provided for in the statute. It would seem plain that if these damages claimed by appellee could have been assessed under the provisions of the statute then appellee had a plain and adequate remedy at law and the court below should not have entertained this bill. This is admitted by the appellee in his brief, but he insists and claims that inasmuch as Maria Ross was a married woman and the acknowledgment of her deed to Lane was not in the form required by the statute to convey a married woman’s estate, the record of title did not show on its face “ a clear, plain and connected title in law or equity of record connecting it with a public office,” and therefore appellee could not recover by virtue of the statute; but that he has an equity outside and independent of the statute to recover for the permanent improvements by virtue of the principle of the common law. It is insisted also, as one of the equities, that the uncontroverted acts of Maria Ross in making the deed in question to Lane and her presumed knowdedge of the making of the improvements on the premises constitutes a case of constructive fraud so far as to charge her, her heirs and grantees, with the enhanced value of the premises by reason of permanent improvements. It is thought that her acts, while not sufficient to bar her title to the premises and that of her heirs and grantees, are yet sufficient to estop her from claiming the land free from the supposed lien of, the incumbrance created by the improvements. We, however, take a different view of the case on this point, and see nothing in the acts or conduct of Maria Eoss to create an estoppel of this kind against her. At the time she executed the supposed deed to Lane she was a married woman, the wife of Isaac Eoss. Although this fact did not appear from the face of the deed, it was as well known to Lane, the grantee, as it was' to her and Eoss. She made no representations to them whatever, so far as the evidence shows, and they were as capable of judging of the validity of the deed as she was. If Lane supposed he was getting her title in fee it was a mistake of law on his part as much so as it was on hers. The law as well settled by “the weight of reason and authority,” says Bigelow in his work on Estoppel, p. 490, after a careful review of the adjudged cases “ seems to establish the proposition that a married woman may preclude herself from denying the truth of her representations, but only in the case of pure torts, and that if her conduct is so connected with contract that the action sounds in contract, there can be no estoppel.” This quotation from Bigelow is approved in Oglesby Coal Co. v. Pasco et al., 79 Ill. 164. In this opinion several illustrations of the doctrine are given from decisions of the Supreme Court of this State, such as, “ If the wife fraudulently permit her husband to represent himself as the owner of her separate property, and procures mechanics to make valuable improvements thereon without disclosing her Ownership or repudiating his authority, she is estopped afterward from denying his authority to cause the improvements to be made, when the mechanics seek to enforce liens for the payment of the amount due,” and the like cases. But in other cases it is shown to be holden that “ a married woman can only alienate her real estate by joining with her husband in a deed for that purpose, acknowledged as required by statute, and that a court of equity has no power to reform her deed for any mistake'in its provisions or in a certificate of acknowledgment.” And it was held thatCl the same doctrine is applicable in cases arising since the law of 1861, relating to the separate property of married women, went into force, as well as before.” Another case therein cited holds that •“ the ]aw presumes that one dealing with a person under disability, and knowing the fact, intends to incur the consequence of his own act, and equity will not relieve him against them, or otherwise afford, relief.” In conclusion the court says: “ It is clearly deducible from these cases that a wife can only be estopped in cases where she has been guilty of actual fraud, either by suppression of some fact upon which she knew the other party was relying, or a false representation of material facts which induced action.” In Robbins et al., v. Moore et al., 129 Ill. 30, the doctrine of what amounts to an estoppel in pais is quite fully discussed, and the following rule is deduced from the authorities there cited, to wit: “ That where the foundation of the estoppel is silence and omission to give notice of existing rights, the party relying on the same must not have had the-means of ascertaining the true state of the title by reference to the public record; but that such rule does not apply to a case where the land owner has not actively encouraged and induced the injured party to act. In the latter case the party making the declaration acted on will be estopped, although he may have-been ignorant of his true rights. The other party may rely on his representations without further inquiry, and act upon the assumption that he is cognizant of his rights and knows the condition of his own title.” If we hold that this doctrine as above quoted is applicable to. the case of a married woman when it concerns her property rights, we think it comes far short of governing a case like the one at bar. If it be conceded that Maria Ross knew that the intermediate grantees, Walratli, Carpenter and appellee, were putting the improvements on the lots in question under the supposition that they owned the title in fee, and she failed to make known to them her claim to the property, there could be no estoppel against her under the above rule, for we think the evidence fairly fails to show that she was cognizant of her own riglits in the premises, or that she actively encouraged or induced either of the above named holders of the lots to make the improvements which they did. The parties making the improvements in question knew or might have known as much about the condition of the title jat the time the improvements were made as did Mrs. Boss. She was not the inducing cause of the improvements being made and was not called on by them to speak as to her rights; and she will be presumed to have acted in equal good faith in not protesting against the improvements, as they were in making them. Furthermore, the fact that they held a life interest in the estate of Isaac Boss, if known to Mrs. Boss, may have led, her to suppose that these improvements, if she knew they were being put on the lots, were so being done with reference to such interest in them as the parties actually held and not under the supposition that they owned the title in fee. And we understand the law to be that such would be the presumption. Beither of the occupying claimants, either before or after the improvements were put on the lots, ever approached Mrs. Boss in regard to the matter of placing such improvements thereon or asked her in regard to her claim of title thereto. And mere acquiescence, without some new fraud or tort, during the continuance of the same situation in which the party entered into the contract, goes for nothing. This is a general rule of law. Gowland v. DeFarea, 17 Vesey, 20-25. Mr. Carpenter and the appellee clearly knew, as the evidence shows, before they placed any improvements on the lots, that Mrs. Boss was the wife, and had been for many years, of Isaac Boss, and must have been such when the deed to Lane was made; they also must be held to have had constructive notice, at least, as to what the record shows in reference to the condition of their own title. We cite the following quotation and author!ties: “ A purchaser is supposed to have notice of any defect of title apparent on the face of his own papers or by the record, * * * but will not be required to look for latent defects in the chain of conveyances when regular on their face and apparently conveying the legal title.” Robbins et al. v. Moore et al., 129 Ill. 30; Hill et al. v. Blackwelder, 113 Ill. 283; Dart v. Hercules et al., 57 Ill. 446. The record shows that Bartholomew, the father of Mrs. Boss, was the patentee. The first conveyance of record was from Isaac Boss, Maria Boss and Mrs. Powell, the widow of Bartholomew, deceased, to Lane. This on the face of the record showed a break in the chain of title; certain facts dehors the record must be known to one examining the title in order to show a perfect chain of title. The first would be that Bartholomew, the patentee, had died intestate and that Mrs. Boss was his only heir; but as the record of the deed to Lane showed that Mrs. Boss had conveyed the land by another name than that of her maiden name, the natural and necessary inquiry would be to one examining the title, how her name came to be changed, and as she and her husband lived in Bochelle at the time, the least inquiry would have led to a knowledge of the fact that she was the wife of Isaac Boss at the time of the execution of the deed to Lane. These facts were amply sufficient to put Lane and the subsequent grantees, if they did not otherwise know, upon their inquiry, and having once been put upon their inquiry they must be held to a knowledge of ah the facts which such inquiry would have disclosed. Doyle v. Teas, 4 Scam. 202, and many subsequent cases. So that Walrath, as well as Carpenter and appellee, who had actual knowledge, must be held to notice that Mrs. Boss was the wife of Isaac Boss when she executed her attempted deed. We must also presume that as the improvements put on the place by Walrath had been so long ago that at the time the Carpenter and appellee’s improvements were put on, the lots must have been worth very little, as the value of those put on by the two latter as shown by the evidence far exceeded the entire value of the improvements allowed by the court. We now having disposed of the question of estoppel, we next proceed to notice the claim of appellee that he had a right to the allowance as against the appellant for the value of the improvements put upon the lots as a matter of natural equity. Many adjudged cases are cited by appellee and some authority from the text boohs in support of his position; but we think none of them are 'applicable to this case under the laws of this State. The case of Bright v. Boyd, 2 Story, 605, appears to be very much relied upon, but upon examination of the facts of that case, we find that it was there held that the want of notice of the defects of title was essential to recovery. If the occupant had notice or could have had notice by reasonable search of the record, then we apprehend the rule would not apply, and especially so as the statute requires the title to be “ clear, plain and connected of record.”- In the case at bar the claim for betterments is attempted to be fastened as a lien on the title itself of appellee. We are of the opinion that the statute of Illinois in regard to the allowance of betterments was intended to cover the entire ground, and that such claims are limited by the statute, especially in all cases where the defendant takes the initiative and becomes the claimant for betterments, and where the plaintiff makes no claim for rents and profits. In the first place, the statute allows a claim for betterments or improvements made on the premises to the amount of the plaintiff’s claim for rents and profits as may be allowed by law to be' set off against such claim in favor of the defendant in ejectment, and in estimating the plaintiff’s damages for detention of the premises, the value of the use by the defendant of any improvements made by him will not be allowed to the plaintiff, but in no case will the proprietor of the better title be obliged to pay to the occupying claimant for improvements made after notice, more than what is equal to the rents and profits. Aforesaid sections 41 and 54, Ejectment Act, laws of 1869. This allowance is given by the statute whether the defendant has a good or bad title, or no title at all, or without reference to his notice of whether he had a good or a bad title; but it has no reference to a case where the charge for improvement is sought to be recovered as a lien on the title of the land itself. The above claims for betterments by the defendant and also for rents and profits by the plaintiff were subject to the statute of limitations, as other like claims which ran against such improvements as well as the rents and profits, commencing from the date of filing the suggestion of claim under the 37th section of the act. Ringhouse v. Keener, 63 Ill. 230. There is only one case provided for in the statute where a claim for betterments and valuable and lasting improvements is allowed to become a charge against the land itself, and that is provided for in the 47th section of the act; 'and that must be a case where the defendant can show a “ plain, clear and connected title in law or equity deduced from the record of some public office without actual notice of an adverse title in like manner derived from record,” and in that case “ he shall be free from all charges of rents, profits or damages, provided he shall have obtained peaceable possession of the land,” as well as be allowed for the betterments. But in this case it is admitted no such clear chain of title is shown; otherwise the proper remedy of the appellee would have been to procure the appointment of a commission under the statute at the termination of the ejectment suit to estimate the value of the permanent improvements and not by bill as here attempted. See Asher v. Mitchell, 9 Ill. App. 335. The Legislature, no doubt, intended to give a party who was innocent of any defect in his title, and which showed on the record to be good and a complete chain, the benefit of all permanent improvements innocently placed on the land and which enhanced the value thereof, even to the extent of compelling the rightful owner to pay for them before he should recover the land or to accept the value of it without the improvements and convey the legal title to the occupying claimant. But it appears to ns that the fact that the Legislature by its enactment covered the above ease and no other, it by implication excluded other cases, and especially a case like the one at bar, where the defect in the title appeared of record and where the occupant of the lots could only be an innocent claimant by disregarding negligence and ignorance of the laws of the land. It is a fundamental and general rule of law that ignorance of law excuses no one. Every one is held in his dealings to know the law, and equity will rarely relieve against mistakes occurring on account of ignorance of the law. In the present case the title was of record, and only an examination of the record of the deed from Isaac Ross and Maria Ross to Lane, with the knowledge which Carpenter and appellee actually had and which Walrath was bound to have, that Mrs. Ross was a married woman at the time, was necessary to disclose the illegal nature of the conveyance. It appears'from the evidence that appellee and the intermediate grantees between Lane and himself never even" examined the deed to see whether it was a conveyance or not, with the exception probably of the first grantee, Lane, who alone can plead ignorance of the law, as the subsequent grantees had not even informed themselves of the facts. But as Lane made no improvements, his attitude in the matter is immaterial. As illustrative that ignorance of law in, such matters is no excuse, we cite Dart v. Hercules et al., 57 Ill. 446. The doctrine of the court in Cable et al. v. Ellis et al., 120 Ill. 136 is cited. The court say as to the rule allowing for improvements, that the rule is: “Where the improvements upon real estate, of a permanent character, are made in good faith, by one in possession, believing himself to be a bona fide purchaser for value, and under circumstances justifying such belief, and the expenditure is reasonable in amount, allowance may, in a court of equity, be made therefor; but the person claiming such allowance will be charged with the value of the use and occupation of the premises.” The case in which thevabove rule was laid down did not involve a decision of the question, and the above could hardly be regarded as authority. The rule, however, is no doubt correct in a proper case, and in just what case it would be applicable we are left in the dark. The class of cases cited by the court in that case are cases where the complainant has appealed to a court of equity for relief, and in such cases it is a maxim of the law that he who seeks equity must do equity. Courts are quite liberal in applying this rule in a case where a court of equity is applied to for relief. The rule, as announced above, is restricted in its application to cases where “ the circumstances justify a belief in the claimant that he is the bona fide owner of the land.” We do not think, in a case like this, that the facts could justify such a belief as will appear from what we have said. The rights of minors and married women are the peculiar care of the courts, and we think the policy of the law would forbid that a feme covert should be improved out of her estate, save in the case provided for in this statute which we have above quoted. This is an unprecedented suit. A bill in equity is filed by a defeated party in ejectment to recover for betterments on lots which, at the time the betterments, or the most of them, were placed thereon, belonged to a married woman who owned the reversionary interest in fee, and whose title was of record and open to inspection, and it was only ignorance of law and negligence to examine the title which caused the belief on the part of appellee and his remote and immediate grantors that they had a good title. It is not a case provided for in the statute. The appellant, the grantee of the legal heirs of the original owner, Mrs. Boss, is not coming into court to ask equitable relief, but has already recovered his property in a court of law. And we think there is no law authorizing appellee to maintain this bill. It is entirely unprecedented in this State, so far as we can discover. In 3 Pomeroy’s Eq. Jur., Sec. 3, 1241, the author says: “Under proper circumstances the owner is compelled to make compensation when he himself seeks the aid of equity, but not, it is held in Nieson v. Clarkson, 4 Hare, 97, when the one making the improvements is an actor." In the same section and paragraph it is said : “ If, therefore, the true owner can recover his land by an action at law, equity will not, in the absence of fraud, compel him to reimburse the occupant, even if in good faith, for disbursements, made, in repairs,” * * * and adding: “ This rule has been changed by statute in several of the States, which allow compensation to defendants even in actions of ejectment when the land is recovered from them, for the betterments which they have added to the land.” It will be seen that the statute of Illinois has changed the rule; but as we have shown it fails to cover a case like the one "at bar, and outside of that there is no remedy. And in this case there is no element of fraud, as we have shown. Graeme v. Cullen, 23 Graft. (Va.) 266, 298; Dawson v. Grow, 29 W. Va. 333; 2 Kent’s Com. 333, 338; Chambers et al. v. Jones, 72 Ill. 275. We are of the opinion that the bill can not be maintained. The court below therefore erred in passing the decree against the appellant, requiring him to pay appellee $1,750 for betterments on the lots. The decree of the court below is therefore reversed and the cause remanded to the court below with directions to dismiss the bill. Reversed and remanded with directions.